Remarks
Claims 1, 2, 4, 5, 7, 8, 9, 10, 12, 13, 15, 16, 17, 18, 19, and 20 (renumbered 1-16) are currently pending in the present application. It should be noted that all amendments have been fully considered, and introduce no new matter; and thus, comply accordingly with the appropriate statutes and rules.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
In the January 7, 2021 Office Action, inter alia, claims 1-2, 4-5, 7-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (U.S. Patent Application Publication 2014/0188947) in view of Schechter et al. (U.S. Patent Application Publication 2016/0140166) and Flake et al. (U.S. Patent Application Publication 2009/0276445) and further in view of Castellanos et al. (U.S. Patent Application Publication 2012/0072413) and further in view of Rowstron et al. U.S. Patent Publication (2008/0082628; hereinafter: Rowstron).

	Morris, Schechter, Flake, Castellanos, and Rowstron alone, or in combination, fail to describe or render obvious, in view of the context of the independent claims 1 and 18, determining, by the database management system based on a data storage relationship, a query plan to access both the first set of data with respect to the first data storage medium and the second set of data with respect to the second data storage medium, wherein the data storage relationship includes a comparison between a start-up time, a random access time, a read latency time, a data transfer rate, a read .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neveen Abel-Jalil whose telephone number is (408)918-7548.  The examiner can normally be reached on M-F 9-6pm PT EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152   
May 22, 2021